FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action on the merits in response to the above identified patent application filed on 05/25/2018. Applicant has amended claims 1, 5, 9-10, 14, and 17; cancelled claims 2-4, 6-8, 11-13, 15-16, and 18-20; and added claims 21-22. Claims 1, 5, 9-10, 14, 17, and 21-22 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "the axis of rotation" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The limitation is believed to be in error for “the axis” or “an axis of rotation”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 9, 10, 14, 17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rainous (U.S. 2009/0272850 A1), in view of Nowak (U.S. 2017/0267871 A1).
Regarding claim 1, Rainous teaches (Figures 4-6A) a method for managing ice accretion on a gas turbine engine (16 – Figure 2) component (splitter 38), the method comprising:
providing an ice management system on the gas turbine engine component (38), the ice management system comprising a de-icing promoter (42), wherein the gas turbine engine component (38) includes a plurality of contiguous sections (40 and 42) of approximately equal size (It is noted that Rainous teaches that “the width “W” of the grooves may be from as small as about 0.38 mm (0.014 in.) up to as large as 50% of the circumference of the splitter 38” (p. [0031], ll. 5-7), thereby teaching that the width “W” of element 42 may be equal to spacing “S” of element 40. See also Figure 12A, which show grooves 242B to be of approximately equal size to sections 242A), and the de-icing promoter (42) is applied to less than all sections of the plurality of contiguous sections (the quantity of elements 42 is half of the quantity of elements 40 and 42 combined) in a differential pattern that is symmetric relative to an axis of the gas turbine engine component (the axis would be the center of ring 38 shown in Figure 4); and
operating the ice management system in icing conditions to promote differential shedding of ice accreted on the gas turbine engine component (38) – (Note that grooves 42 promote differential shedding of ice because they are discontinuities that promote stress concentrations and introduce mechanical stresses into the ice, resulting in the breakage of ice into pieces that shed downstream – see p. [0033], ll. 7-11),
wherein the gas turbine engine component (38) is a spinner or a splitter assembly (in this case, the component 38 is a splitter assembly).
However, Rainous does not teach the de-icing promoter comprises at least one of a hydrophobic coating, electrical heating elements, and a hot air system.
38 is an example of a leading edge structure as described above” (p. [0030], ll. 9-10).  Therefore, it would be obvious to one of ordinary skill in the art to apply the stated icephobic coatings to the grooves 42 of Rainous’ splitter 38, in order to further enhance the de-icing capability of these grooves. While Rainous teaches “icephobic” coatings, Rainous is silent on “hydrophobic” coatings.
Nowak teaches using hydrophobic coatings (p. [0203], ll. 1-3: “The low-ice-adhesion material may be characterized by a surface contact angle of water of greater than 90° (hydrophobic)”) as a de-icing promoter on aerospace surfaces (p. [0213], ll. 1-2: “The coatings disclosed herein may be applied to aerospace-relevant surfaces”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the icephobic coatings of Rainous with a hydrophobic coating, because it has been held that a simple substitution of one known element (in this case, the hydrophobic coating, as taught by Nowak) for another (in this case, the icephobic coatings on the grooves of Rainous’ leading edge structure) to obtain predictable results (in this case, to promote de-icing on aerospace surfaces) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
Regarding claim 5, Rainous, in view of Nowak, teaches the invention as claimed and as discussed above for claim 1, and Rainous further teaches the engine component (38) is a spinner and wherein the de-icing promoter is provided in portions that are symmetric (as shown by Fig. 4) relative to an axis of rotation (axis A – Figure 2) of the spinner. It is noted that Rainous teaches that the principles contained therein of his invention “may be applied to any type of leading edge structure” (p. [0028], ll. 13-14), and that “leading edge structures” include “the blades, spinner cone, and static vane and fairing leading edges” (p. [0004], ll. 1-5).
Regarding claim 9, Rainous, in view of Nowak, teaches the invention as claimed and as discussed above for claim 1, and Rainous further teaches (Figures 2, 4, and 6A) the engine component is a splitter assembly (splitter 38) and the de-icing promoter is provided in portions (42 – Figure 6A) that are symmetric (as shown by Fig. 4) relative to the axis (axis A – Figure 2).
Regarding claim 10, Rainous teaches (Figures 4-6A) a gas turbine engine (16 – Figure 2) ice management system comprising:
a de-icing promoter (42) configured to manage ice accretion on a selected engine component (splitter 38), the selected engine component (38) being at least one of a spinner and a splitter assembly (in this case, it is a splitter);
at least one of the spinner and the splitter assembly (38) comprising a surface member (38), said surface member (38) having first sections with said de-icing promoter applied thereto (42) and having second sections with no de-icing promoter applied thereto (40), such that the de-icing promotor (42) is configured to promote staggered shedding of accreted ice from the surface member (Note that grooves 42 are considered “de-icing promoters” because they are discontinuities that promote stress concentrations and introduce mechanical stresses into the ice, resulting in the breakage of ice into pieces that shed downstream – see p. [0033], ll. 7-11), the first sections (42) and the second sections (40) alternating around a circumference of the surface member (as shown by ring 38 in Figure 6A) and being of approximately equal size (It is noted that Rainous teaches that “the width “W” of the grooves may be from as small as about 0.38 mm (0.014 in.) up to as large as 50% of the circumference of the splitter 38” (p. [0031], ll. 5-7), thereby teaching that the width “W” of element 42 may be equal to spacing “S” of element 40. See also Figure 12A, which show grooves 242B to be of approximately equal size to sections 242A) such that the first sections (42) and the second sections (40) form a differential pattern that is symmetric about an axis (the center of ring 38 in Figure 4).
However, Rainous does not teach the de-icing promoter includes at least one of a hydrophobic coating, electrical heating elements, and a hot air system.
It is noted that Rainous teaches using “icephobic” coatings as a de-icing promoter on leading edge structures (p. [0007]), and that “the splitter 38 is an example of a leading edge structure as described above” (p. [0030], ll. 9-10).  Therefore, it would be obvious to one of ordinary skill in the art to apply the stated icephobic coatings to the grooves 42 of Rainous’ splitter 38, in order to further enhance the de-icing capability of these grooves. While Rainous teaches “icephobic” coatings, Rainous is silent on “hydrophobic” coatings.
Nowak teaches using hydrophobic coatings (p. [0203], ll. 1-3: “The low-ice-adhesion material may be characterized by a surface contact angle of water of greater than 90° (hydrophobic)”) as a de-icing promoter on aerospace surfaces (p. [0213], ll. 1-2: “The coatings disclosed herein may be applied to aerospace-relevant surfaces”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the icephobic coatings of Rainous with a hydrophobic coating, because it has been held that a simple substitution of one known element (in this case, the hydrophobic coating, as taught by Nowak) for another (in this case, the icephobic coatings on the grooves of Rainous’ leading edge structure) to obtain predictable results (in this case, to promote de-icing on aerospace surfaces) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
Regarding claim 14, Rainous, in view of Nowak, teaches the invention as claimed and as discussed above for claim 10, and Rainous further teaches said engine component (38) is a spinner and wherein the de-icing promoter is applied to portions that are positioned symmetrically (as shown by Fig. 4) about the axis of rotation (axis A – Figure 2) of said engine component (38). It is noted that Rainous teaches that the principles contained therein of his invention “may be applied to any type of leading spinner cone, and static vane and fairing leading edges” (p. [0004], ll. 1-5).
Regarding claim 17, Rainous, in view of Nowak, teaches the invention as claimed and as discussed above for claim 10, and Rainous further teaches (Figures 2, 4, and 6A) said engine component is a splitter assembly (splitter 38).
Regarding claim 21, Rainous teaches (Figures 4-6A) a gas turbine engine (16 – Figure 2) comprising:
a surface member (38) of at least one of a spinner and a splitter assembly (in this case, it is a splitter); and
a de-icing promoter (42) coupled to the surface member (38) and configured to manage ice accretion on the surface member (38);
wherein the surface member (38) includes a plurality of first sections (42) and a plurality of second sections (40), the surface member (38) alternating between one first section (42) and one second section (40) around a circumference of the surface member (as shown by ring 38 in Figure 6A),
wherein the de-icing promoter is applied only to the first sections (42) such that the de-icing promoter is configured to promote staggered shedding of accreted ice from the surface member (Note that grooves 42 are considered “de-icing promoters” because they are discontinuities that promote stress concentrations and introduce mechanical stresses into the ice, resulting in the breakage of ice into pieces that shed downstream – see p. [0033], ll. 7-11), and
However, Rainous does not teach the de-icing promoter includes a hydrophobic coating.
It is noted that Rainous teaches using “icephobic” coatings as a de-icing promoter on leading edge structures (p. [0007]), and that “the splitter 38 is an example of a leading edge structure as described above” (p. [0030], ll. 9-10).  Therefore, it would be obvious to one of ordinary skill in the art to apply the stated icephobic coatings to the grooves 42 of Rainous’ splitter 38, in order to further enhance 
Nowak teaches using hydrophobic coatings (p. [0203], ll. 1-3: “The low-ice-adhesion material may be characterized by a surface contact angle of water of greater than 90° (hydrophobic)”) as a de-icing promoter on aerospace surfaces (p. [0213], ll. 1-2: “The coatings disclosed herein may be applied to aerospace-relevant surfaces”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the icephobic coatings of Rainous with a hydrophobic coating, because it has been held that a simple substitution of one known element (in this case, the hydrophobic coating, as taught by Nowak) for another (in this case, the icephobic coatings on the grooves of Rainous’ leading edge structure) to obtain predictable results (in this case, to promote de-icing on aerospace surfaces) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
Regarding claim 22, Rainous, in view of Nowak, teaches the invention as claimed and as discussed above for claim 21, and Rainous further teaches (Figures 4-6A) each of the first section (42) and each of the second sections (40) are of approximately equal size (It is noted that Rainous teaches that “the width “W” of the grooves may be from as small as about 0.38 mm (0.014 in.) up to as large as 50% of the circumference of the splitter 38” (p. [0031], ll. 5-7), thereby teaching that the width “W” of element 42 may be equal to spacing “S” of element 40. See also Figure 12A, which show grooves 242B to be of approximately equal size to sections 242A) such that the first sections (42) and the second sections (40) form a differential pattern that is symmetric about an axis of rotation (axis A – Figure 2) of the gas turbine engine (16 – Figure 2).

Response to Arguments
Applicant's arguments filed November 28, 2020 have been fully considered but they are not persuasive.
Applicant argues “as shown in at least Fig. 4 of Rainous, the grooves 42 are clearly not ‘of approximately equal size,’” and further states “Even though Rainous teaches that the grooves 42 may be up to as large as 50% of the circumference of the splitter 38, this would result in the splitter 38 having only one groove 42 and one surface 40.” In response to this argument, Applicant is choosing the most extreme interpretation of Rainous’ teaching. Rainous teaches “the grooves 42 may be up to as large as 50% of the circumference of the splitter 38” – emphasis on “up to” – which indicates that the grooves may be sized at any dimension, so long as each grove does not exceed 50% of the circumference of splitter 38. Therefore, the grooves may also be sized to be the same dimension as the surface portion 40. 
Regarding Applicant’s argument that “Rainous and Nowak each have completely different principles of operation”, it is noted that Rainous teaches using anti-ice coatings on leading edge surfaces (p. [0007]). Since Rainous’ splitter 38 is an example of a “leading edge structure” (p. [0030], it follows that one of ordinary skill in the art would consider using anti-ice coatings, as taught by Rainous, on Rainous’ splitter 38. Therefore, Rainous does not preclude using anti-ice coatings on his invention, and it would be obvious to use Nowak’s teaching of “hydrophobic coatings” as a substitution for Rainous’ anti-ice coatings. Furthermore, Novak teaches that his invention may be used on “aerospace-relevant surfaces”, which are found in Rainous’ splitter structure. Therefore, the evidence found in both prior arts would lead one to apply the teaching of Nowak’s coating to Rainous’ aerospace structure.
Regarding Applicant’s argument that “Nowak suggest that the coatings are applied over the entire area where de-icing is desired,” Nowak teaches “Aerospace-relevant surfaces may be any portions of these surfaces” (p. [0213], ll. 10-11). Therefore, the coatings are not limited to being applied over the entire area of the aerospace-relevant surfaces.
any portion of these surfaces. One of ordinary skill in the art would look to apply these teachings (hydrophobic coating) only on the grooves of Rainous’ splitter in order to further enhance the de-icing capability of the grooves.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HENRY NG/               Examiner, Art Unit 3741         



             /William H Rodriguez/                           Primary Examiner, Art Unit 3741